Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2. The RCE filed on November 08, 2022 has been received and made of record. In response to Final Office Action mailed on July 14, 2022, applicant amended claims 1, 3-10, 12, and 13 of which claims 1, 6, and 10 are independent claims. Dependent claims 2, 11, and 14 are maintained. NO claim has been cancelled or added as new claim after the Final Office Action. Therefore, claims 1-14 are pending for consideration.

Response to Arguments

3. Applicant’s arguments in "Remarks", filed on November 08, 2022 with respect to independent claims 1, 6, and 10 have been considered but are moot in view of new ground of rejection as necessitated by applicant’s amendment. 

Claim objections 

4.	Amendment of claim 3 has been accepted by the office and therefore, objection to claim 3 has been withdrawn.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over YOU-YEN et al.(TW 201349058 A)(herein after YOU-YEN) in view of CHENG et al.(US 2016/0299619 A1)(herein after CHENG).

Regarding claim 1, YOU-YEN teaches a double-sided touch panel (dual sided transparent display module, Para-1), comprising:

a first substrate(first protective cover 40a or second protective cover 40b, fig.6, Para-14);

a second substrate(second protective cover 40b, or first protective cover 40a, fig.6, Para-14);



    PNG
    media_image1.png
    213
    190
    media_image1.png
    Greyscale


a first touch layer(first touch sensing module 30a or second touch sensing module 30b, figs.4-6, Para 11-14) having plural pairs of interlaced first sensing electrodes(X-direction conductive pattern layer 332 or Y-direction conductive pattern layer 331, fig.6, Para-5, 14) and second sensing electrodes(Y-direction conductive pattern layer 331, or  X-direction conductive pattern layer 332, fig.6, Para-14), and configured on the first substrate(first protective cover 40a or second protective cover 40b, fig.6); 

a shielding layer(adhesive layer 31 or glass layer 32, fig.6) is configured on the first touch layer(first touch sensing module 30a or second touch sensing module 30b, figs.4-6);

a display driver layer(display module 20, figs.4-6)(display comprises multiple layers having pixel electrodes, common electrode and also thin film transistors which are part of display driver)   configured on the shielding layer(adhesive layer 31 or glass layer 32, fig.6); and
 a second touch layer(second touch sensing module 30b, or first touch sensing module 30a, figs.4-6) having plural pairs of interlaced third sensing electrodes and fourth sensing electrodes(Y-direction conductive pattern layer 331, or X-direction conductive pattern layer 332, fig.6, Para-14), wherein the second touch layer(second touch sensing module 30b, or first touch sensing module 30a, figs.4-6) is embedded in the display driver layer(display module 20, figs.4-6) (figures are identical to drawing provided by the applicant, where second touch layer 21, fig.4(b), is on LED 133 layer, driving circuit 134 layer. Second touch layer 21 is not in the same layer as in layer 13. Second touch layer is in different layer disposed on top of main layer 13). 

If, it is considered that YOU-YEN is not found to teach expressly all the above-mention limitations, especially the limitations, “wherein the first touch layer having plural pairs of interlaced first sensing electrodes and second sensing electrodes; and the second touch layer having plural pairs of interlaced third sensing electrodes and fourth sensing electrodes” then it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to utilize the teaching of CHEN associated with figs.1&3 to teach the claim limitations. CHENG teaches a double-sided touch control display device, wherein a first touch layer(fig.1) having plural pairs of interlaced first sensing electrodes(second sensing electrode 3 or second driving electrode 4, fig.3) and second sensing electrodes(second driving electrode 4 or second sensing electrode 3, fig.3), and the second touch layer(fig.1) having plural pairs of interlaced third sensing electrodes(first sensing electrode 1 or first driving electrode 2, fig.3) and fourth sensing electrodes(first driving electrode 2 or first sensing electrode 1, fig.3). 

Such combination is desirable as it provides a double-sided touch control display device such that improved usage rate and reduced cost is achieved using simple structured double-faced touch substrate.

Regarding claim 2, YOU-YEN as modified by CHENG teaches the double-sided touch panel according to claim 1, wherein: 

the first and the second substrates(first protective cover 40a or second protective cover 40b, fig.6, YOU-YEN; base 7, Para-47, fig.1, CHENG) are transparent cover plates(Para-11, YOU-YEN; Para-47, CHENG) or translucent cover plates; 

when the display driver layer is a display screen(transparent display panel, Para-47, CHEN; display module 20, figs.4-6, YOU-YEN), the second touch layer(first touch sensing module 30a or second touch sensing module 30b, figs.4-6, YOU-YEN) is configured on the display screen(display module 20, fig.6, YOU-YEN; Para-47, CHENG) and the second substrate(first protective cover 40a or second protective cover 40b, fig.6, YOU-YEN) is configured on the second touch layer(second touch sensing module 30b, or first touch sensing module 30a, figs.4-6, YOU-YEN); and
 
when the display driver layer and the second touch layer form a display screen, the second touch layer(second touch sensing module 30b, or first touch sensing module 30a, figs.4-6, YOU-YEN) is embedded in the display screen(display module 20), and the second substrate(first protective cover 40a or second protective cover 40b, fig.6, YOU-YEN) is configured on the display screen (display module 20, fig.6, YOU-YEN)(same remarks as in claim 1). 

Regarding claim 3, YOU-YEN as modified by CHENG teaches the double-sided touch panel according to claim 1, wherein the first and the second touch layers include conductive metal meshes and/or transparent conducting materials(patterned ITO layer, Para-5, YOU-YEN)(ITO is a transparent material), the first sensing electrodes include plural first sensor pads and plural first connection parts, the second sensing electrodes include plural second sensor pads and plural second connection parts, the third sensing electrodes include plural third sensor pads and plural third connection parts, the fourth sensing electrodes include plural fourth sensor pads and plural fourth connection parts(fig.3, CHENG),


    PNG
    media_image2.png
    480
    218
    media_image2.png
    Greyscale

     Fig.3(CHENG)

the first connection parts connect the two neighboring first sensor pads in series(fig.3, CHENG), the plural first sensor pads connected to one another in series and the plural first connection parts located on the same column form a respective one of the plural first sensing electrodes(fig.3, CHENG), the plural second sensor pads connected to one another in series and the plural second connection parts located on the same row form a respective one of the plural second sensing electrodes(fig.3), the plural third sensor pads connected to one another in series and the plural third connection parts located on the same column form a respective one of the plural third sensing electrodes(fig.3, CHENG), and the plural fourth sensor pads connected to one another in series and the plural fourth connection parts located on the same row form a respective one of the plural fourth sensing electrodes(fig.3, CHENG)(first sensing electrode 1, first driving electrode 2, second sensing electrode 3 and fourth sensing electrode 4 regarded as first to fourth sensor pads respectively. Parts connecting two adjacent diamond shape either in row direction or column direction are regarded as first to fourth connection parts).


Regarding claim 5, YOU-YEN as modified by CHENG teaches the double-sided touch panel according to claim 1, further comprising a first insulation layer(plastic frame 311, fig.6, Para-14, YOU-YEN) and a second insulation layer(glass layer 32, fig.6, Para-14, YOU-YEN), wherein the first insulation layer (plastic frame 311) is configured between the display driver layer(display module 20) and the shielding layer(medium 312, fig.6, YOU-YEN), and the second insulation layer(glass layer 32, fig.6, YOU-YEN) is configured between the shielding layer (medium 312) and the first touch layer(first touch sensing module 30a or second touch sensing module 30b, figs.4-6, YOU-YEN).

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over YOU-YEN et al.(TW 201349058 A) in view of CHENG et al.(US 2016/0299619 A1) and further in view of KWON et al.(US 2016/0378224 A1) (herein after KOWN).

Regarding claim 4, YOU-YEN as modified by CHENG is not found to teach expressly the double-sided touch panel according to claim 1, wherein the shielding layer is made of metal or any conductive material.

However, KWON teaches a flexible display device having touch sensor, wherein the shielding layer(first conductive patterns) is made of metal or any conductive material(figs.31A&31B, Para-258).

Therefore, it would be obvious to one or ordinary skill in the art, before the effective filing date of the application, to have modified YOU-YEN further with the teaching of KOWN to include the feature in order to shield a noise generated by the display panel DP.



10.	Claims 6, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over OH(US 2016/0048252 A1) in view of CHENG et al.(US 2016/0299619 A1)(herein after CHENG).

Regarding claim 6, OH teaches a method of manufacturing a double-sided touch panel, comprising steps of:
 
(a) providing a first substrate(first transparent substrate 505, figs.6&7, Para 57-58); 

(b) configuring a first touch layer(first sensing patterns 520, fig.7) on the first substrate(transparent substrate 505), wherein the first touch layer has plural pairs of interlaced first sensing electrodes(first sensing patterns 120, fig.2A) [and second sensing electrodes];

(c) 	configuring a shielding layer(first base substrate 530, figs.7&10) on the first touch layer(first sensing patterns 520);

(d) configuring a display driver layer(display panel 535, figs.8&10) to cause one side thereof to be adjacent to the shielding layer(first base substrate 530);
 
(e) providing a second substrate(second base substrate 540, figs.9,&10, Para-60);

 (f) configuring a second touch layer(second sensing patterns 545, figs.9&10, Para-60) on the second substrate(second base substrate 540), wherein the second touch layer has plural pairs of interlaced third sensing electrodes(second sensing patterns 145, figs.2B&10) [and fourth sensing electrodes]; and 

(g) causing the other side of the display driver layer to be adjacent to the second touch layer(fig.10), wherein a first group of the steps (a) to (d) and a second group of the steps (e) to (f) are performed simultaneously or sequentially (sequentially)(as shown in figs.6-10). 

Nevertheless, OH is not found to teach expressly the method of manufacturing a double-sided touch panel, wherein the first touch layer having plural pairs of interlaced second sensing electrodes; and the second touch layer having plural pairs of interlaced fourth sensing electrodes.

However, CHENG teaches a double-sided touch control display device, wherein a first touch layer(figs.1&3) having plural pairs of interlaced first sensing electrodes(second sensing electrode 3 or second driving electrode 4, figs.1&3) and second sensing electrodes(second driving electrode 4 or second sensing electrode 3, figs.1&3), and the second touch layer(figs.1&3) having plural pairs of interlaced third sensing electrodes (first sensing electrode 1 or first driving electrode 2, figs.1&3) and fourth sensing electrodes(first driving electrode 2 or first sensing electrode 1, figs.1&3). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified OH with the teaching of CHENG to substitute the first touch patterns with second sensing electrode and second driving electrode and second touch patterns with third sensing electrode and forth driving electrode. Such modification is desirable as it provides a double-sided touch control display device such that improved usage rate and reduced cost is achieved using simple structured double-faced touch substrate.

Regarding claim 9, OH as modified by CHENG the method according to Claim 6, further comprising:

when the display driver layer is a display screen(display panel 535, fig.10, Para-59, OH; 7, Para-47, CHENG), configuring the second touch layer(second sensing pattern 545, fig.10, OH) between the display screen(display panel 535) and the second substrate(second transparent substrate 565, fig.10, OH); and
 
when the display driver layer and the second touch layer form a display screen(fig.10, OH), causing the second touch layer to be embedded in the display screen(fig.10) (figures are identical to drawing provided by the applicant where second touch layer 21, fig.4(b), is on LED 133 layer, driving circuit 134 layer. Second touch layer 21 is not in the same layer as in layer 13. Second touch layer is in different layer disposed on top of main layer 13), and causing the display screen to be configured between the second substrate (565) and the shielding layer (530, fig.10, OH), wherein the first and the second substrates are transparent cover plates or translucent cover plates(Para-58, 61, OH).

Regarding claim 10, OH teaches a method of manufacturing(Para-2) a double-sided touch panel, comprising:

providing a first substrate(first transparent substrate 505, figs.6&7, Para 57-58) and a second substrate(second transparent substrate 565, fig.10);
 
configuring a first touch layer(first sensing patterns 520, fig.7) on the first substrate(transparent substrate 505), wherein the first touch layer has plural pairs of interlaced first sensing electrodes(first sensing patterns 120, fig.2A) [and second sensing electrodes];

configuring a shielding layer(first base substrate 530, figs.7 &10) on the first touch layer(first sensing patterns 520);

configuring a display screen(display panel 535, figs.8&10) on the shielding layer(first base substrate 530);

configuring a second touch layer(second sensing patterns 545, figs.9&10, Para-60) between the display screen(display screen 535, figs.9&10) and second substrate(second transparent substrate 565, fig.10) or causing the second touch layer to be embedded in the display screen.
 
Nevertheless, OH is not found to teach expressly the method of manufacturing a double-sided touch panel, wherein the first touch layer having plural pairs of interlaced second sensing electrodes.

However, CHENG teaches a double-sided touch control display device, wherein a first touch layer(figs.1&3) having plural pairs of interlaced first sensing electrodes(second sensing electrode 3 or second driving electrode 4, figs.1&3) and second sensing electrodes(second driving electrode 4 or second sensing electrode 3, figs.1&3). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified OH with the teaching of CHENG to substitute the first touch patterns with second sensing electrode and second driving electrode. Such modification is desirable as it provides a double-sided touch control display device such that improved usage rate and reduced cost is achieved using simple structured double-faced touch substrate.
Regarding claim 11, OH as modified by CHENG teaches the method according to Claim 10, further comprising: 

causing the display screen(display panel 535, fig.10, OH; 7, fig.1, Para-47, CHENG) to be combined with the second touch layer(second sensing pattern 545, fig.10, OH; fig.1, CHENG) when the second touch layer is configured between the display screen(display panel 535, fig.10, OH) and the second substrate (second transparent substrate 565, fig.10, OH), wherein the second touch layer has plural pairs of interlaced third sensing electrodes(figs.2&3, CHENG) and fourth sensing electrodes(figs.2&3, CHENG). 

Regarding claim 14, OH as modified by CHENG teaches the method according to Claim 10, further comprising: 

causing the second substrate(second transparent substrate 565, fig.10, OH) to be configured on the display screen(display panel 535, fig.10, OH; 7, fig.1, Para-47, CHENG) when the second touch layer(second sensing pattern 545, fig.10, OH; fig.1, CHENG) is embedded in the display screen(display panel 535), wherein the second touch layer has plural pairs of interlaced third sensing electrodes(figs.2&3, CHENG) and fourth sensing electrodes(figs.2&3, CHENG).

11.	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over OH(US 2016/0048252 A1) in view of CHENG et al.(US 2016/0299619 A1) and further in view of KWON et al.(US 2016/0378224 A1)(herein after KOWN).

Regarding claim 7, YOU-YEN as modified by CHENG is not found to teach expressly the method according to claim 6, wherein the shielding layer is made of metal or any conductive material.

However, KWON teaches a flexible display device having touch sensor, wherein the shielding layer(first conductive patterns) is made of metal or any conductive material(figs.31A&31B, Para-258).

Therefore, it would be obvious to one or ordinary skill in the art, before the effective filing date of the application, to have modified OH further with the teaching of KOWN to include the feature in order to shield a noise generated by the display panel DP.

Claim 12 is rejected for the same reason as mentioned in the rejection of claim 7, since both claims recite identical claim limitations except dependency of the claims respectively.

12.	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over OH(US 2016/0048252 A1) in view of CHENG et al.(US 2016/0299619 A1) and further in view of Ko et al.(US 2018/0188849 A1)(herein after Ko).

Regarding claim 8, OH as modified by CHENG is not found to teach expressly the method according to claim 6, further comprising: providing a first insulation layer and a second insulation layer, configuring the first insulation layer between the display driver layer and the shielding layer, and configuring the second insulation layer between the shielding layer and the first touch layer.

However, Ko teaches a method of manufacturing(Para-2) a double-sided touch panel, comprising:

providing a first insulation layer(light blocking layer, Para-94: a light blocking layer for blocking light incident on the semiconductor layer SA may be arranged on or under the semiconductor layer SA)(it would be between buffer layer BUL and semiconductor layer SA) and a second insulation layer(SUB, fig.3D), 

configuring the first insulation layer(light blocking layer, Para-94) between the display driver layer(below semiconductor layer of display panel PP) and the shielding layer(buffer layer BUL, fig.3D); and 
configuring the second insulation layer(SUB, fig.3D) between the shielding layer(BUL) and the first touch layer(second sensor S2).

Therefore, it would be obvious to one or ordinary skill in the art, before the effective filing date of the application, to have modified OH further with the teaching of Ko to include the feature in order to prevent moisture and oxygen from permeating into the organic light emitting diode OLED from outside.

Claim 13 is rejected for the same reason as mentioned in the rejection of claim 8, since both claims recite identical claim limitations except dependency of the claims respectively.

Examiner Note

13.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692